Title: From George Washington to Brigadier General Edward Hand, 21 March 1779
From: Washington, George
To: Hand, Edward


Sir
Head Quarters Middle Brook 21st March 1779
Since I wrote to you on the 16th I have been informed, tho’ not in such a way that I can depend upon it, that the Country between Chemung and the Seneca Nation is great part of it so low and swampy that it is traversed with difficulty by even a few Foot. This is a matter that should be ascertained with the utmost precision, because should we endeavour to move a Body by that Route, to cooperate with another from the Northward, and they, on account of the difficulty I have mentioned, either find it impossible to proceed, or be so retarded as to fail in point of time, our whole plan would be ruined—I must therefore request you to endeavour as soon as possible to find out some persons well acquainted with the Country between the Waters of Susquehannah and those which fall into Lake Ontario (for that is the part which is said to be particularly low and wet) and examine them strictly upon the subject—The three men mentioned in my last to have been taken by the enemy were probably carried back by this Route, and if they are intelligent and honest they must be able to give a good account.
I wish to be satisfied upon this head as speedily as possible, as I am now making arrangements and dispositions for the expedition, and should that Country be found such as I have described it, it will occasion considerable alterations.
There formerly was an Indian near Wyoming, named Job Chillaway, perfectly acquainted with all the Country before mentioned. Be pleased to write over to Colonel Butler and desire him to enquire for that Indian, and if he is to be found, and will come down to me, direct him to furnish him with a Horse and to offer him a handsome reward. If he is not willing to come down, I would not have the Colonel ask him any questions or give him occasion to suspect that we are going into the Indian Country.
Be pleased to furnish me with the Route from Minisink to Wyoming, with the places of halting, as I shall want to know where some detachments from the North River will fall in with you most conveniently, should you move over. I am Sir Your most obt Servt
Go: Washington
